NOT FOR PUBLICATION                           FILED
                                                                          JUL 20 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND J. CONROY,                              No. 19-16057

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02626-GMS-
                                                DMF
 v.

MICHAEL D. GORDON, Judge of the                 MEMORANDUM*
Superior Court at Maricopa County; STATE
OF ARIZONA,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Raymond J. Conroy appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging violations of due process and his

right to counsel. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Brown v. Cal. Dep’t of Corr., 554 F.3d 747, 749-50 (9th Cir. 2009)

(Eleventh Amendment immunity); Sadoski v. Mosley, 435 F.3d 1076, 1077 n.1

(9th Cir. 2006) (judicial immunity); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000) (failure to state a claim under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Conroy’s action because defendants are

immune from suit. See Brown, 554 F.3d at 752 (explaining that the State has

Eleventh Amendment immunity); Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.

1986) (a judge is subject to liability only when “he acts in the clear absence of all

jurisdiction, or performs an act that is not judicial in nature” (citations and internal

quotation marks omitted)).

      AFFIRMED.




                                           2                                     19-16057